Citation Nr: 0117846	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1958 to April 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Service connection for defective vision was denied by the 
RO in May 1981.  The appellant was provided timely notice of 
that decision, but did not file a timely appeal; therefore, 
the RO's decision became final.

2.  Evidence associated with the claims file since the May 
1981 decision is not so significant that it must be 
considered in order to decide fairly whether the appellant is 
entitled to service connection for defective vision.


CONCLUSIONS OF LAW

1.  The RO's May 1981 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for defective vision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Certain conditions are not service connectable:  "Congenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation."  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 
4.9.  The regulation for rating visual acuity provides:  
"When [a difference of more than 4 diopters in visual acuity 
between the right and left eyes] exists, close attention will 
be given to the likelihood of congenital origin in mere 
refractive error."  38 C.F.R. § 4.75.

VA must reopen a previously and finally disallowed claim when 
"new and material evidence" is presented or secured.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. § 3.156(a).  
When a claim to reopen is presented under section 5108, VA 
must determine whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156 provides that new and material 
evidence is "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which . . . is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  In making this determination, the "new" evidence is 
generally presumed to be credible.  See Elkins, 12 Vet. App. 
at 215.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has noted that "the purpose behind the 
definition [of new and material evidence is] not to require 
the veteran to demonstrate that the new evidence would 
probably change the outcome of the claim; rather, it [is to] 
emphasize . . . the importance of a complete record for 
evaluation of a veteran's claim."  Hodge, 155 F.3d at 1363.

The Federal Circuit held that not every piece of new evidence 
submitted by a veteran is considered material.  Hodge, supra.  
In order to be considered new and material, the Federal 
Circuit stated that the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


Factual Background and Analysis.  In December 1965, the RO 
notified the veteran that his eye condition was a 
constitutional and developmental abnormality and not a 
disability under the law.  It was noted that his service 
records were silent for any trauma to his eyes during 
service.  In April 1981, the veteran filed an application for 
compensation for "defective vision."  In May 1981 the RO 
denied service connection for defective vision and notified 
the veteran of the denial.

The post-service medical evidence submitted in support of the 
appellant's application to reopen the claim includes an 
October 1998 medical record from the Centro de Medicina 
Interna del Oeste, C.S.P.; ophthalmologic records, dating 
from September 1996 to March 1999; and a duplicate copy of an 
in-service "individual sick slip," dated in January 1960.  
The Board finds that this additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Specifically, the 
October 1998 medical record does not address the appellant's 
vision, and thus, is not relevant to the appellant's claim.  
The ophthalmologic records indicate, in part, that "since 
1960 [the appellant] has not been seeing well out of the 
OD," thereby reiterating the appellant's previously 
considered contentions.  As such, this observation cannot be 
considered probative medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (medical reports which merely 
transcribe the appellant's contentions without enhancement 
cannot be considered medical evidence).  Moreover, the 
relevant diagnostic impressions noted reflect a congenital or 
developmental defect for which service connection may not be 
granted, as the RO previously concluded.  38 C.F.R. 
§§ 3.303(c), 4.9 (refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation).  Finally, the duplicate "sick slip" is 
cumulative in nature, and was considered in the May 1981 
rating decision.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
incurred during service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993), (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

As no competent medical evidence has been submitted that the 
veteran has a current eye disability due to in-service 
disease or injury, it is axiomatic that the additional 
evidence does not provide a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability.  Hodge at 1363.  Therefore, for the reasons 
stated above, the Board finds that the additional evidence 
submitted to reopen the veteran's claim of service connection 
for defective vision either does not bear directly and 
substantially upon the specific matter under consideration.  
The additional evidence is merely cumulative of evidence that 
was of record at the time of the May 1981 rating decision and 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  New and material 
evidence has not been submitted.  38 C.F.R. § 3.156(a).

VA has met its obligations to the veteran under the VCAA.  
There is nothing in the record that suggests the existence of 
available evidence that might provide a basis to reopen the 
veteran's claim.  In this case there is no dispute over the 
facts.  This case is controlled solely by the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Given the 
nature of this case, further development and further 
expending of VA's resources is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis, supra.  
Inasmuch as there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
this claim, the requirements added by the VCAA do not require 
additional development.  See Smith v. Gober, 14 Vet. App. 227 
(2000).  The Board further notes that the veteran was 
informed via the Statement of the Case of the nature of the 
evidence needed to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under the VCAA.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for defective vision not having been 
submitted, the benefit sought on appeal remains denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

